Citation Nr: 0638711	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dizziness and lack 
of stability, to include as secondary to service-connected 
PTSD.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness and lack of stability as a result of medical 
treatment furnished at a VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2002, January 2005, and 
August 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan, which 
denied the benefits sought on appeal.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has been shown to have arteriosclerotic heart 
disease that was made worse by his service-connected PTSD.  

3.  The veteran has not been shown to currently have 
dizziness and lack of stability that is causally or 
etiologically related to service or to a service-connected 
disorder

4.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his PTSD, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
arteriosclerotic heart disease was aggravated by a service-
connected PTSD.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  Dizziness and lack of stability was not incurred in 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006). 

3.  The requirements for compensation under 38 U.S.C.A. § 
1151 for treatment furnished at a VA Medical Center have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for arteriosclerotic heart 
disease, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

With respect to the veteran's claims for service connection 
for dizziness and lack of stability and for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, the RO did 
provide the appellant with notice in September 2004 and June 
2005, prior to the initial decisions on the claims in January 
2005 and August 2005, as well as in April 2006.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the September 2004, June 2005, and April 2006 letters about 
the information and evidence that is necessary to 
substantiate his claims for service connection and for 
compensation pursuant to 38 U.S.C.A. § 1151.  Specifically, 
the September 2004 and April 2006 letters stated that to 
establish compensation under 38 U.S.C.A. § 1151 the evidence 
must show that there is an additional disability or death not 
the result of the veteran's willful misconduct; that the 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical, surgical 
treatment, or examination; and, that the cause of such 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable.  The June 2005 and April 2006 
letters indicated that in order to support his claim for 
secondary service connection the evidence must show that he 
currently has a physical or mental disability shown by medial 
evidence in addition to his service-connected disability and 
that his service-connected disability either caused or 
aggravated his additional disability.  Additionally, the May 
2005 and January 2006 statements of the case (SOC) notified 
the veteran of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2004, June 2005, 
and April 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004, June 2005, and April 2006 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The September 2004 and June 2005 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2004, 
June 2005, and April 2006 letters stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions and SOCs of the reasons for the denial 
of his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that letters dated in March 2006 
and April 2006 informed the veteran that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  The veteran was also afforded a VA 
examination in December 2005.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with SOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Arteriosclerotic Heart Disease

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
arteriosclerosis and cardiovascular-renal disease, may be 
also be established on a presumptive basis by showing that 
the disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Section 
3.310 was recently amended to add a new subsection (b) which 
provides as follows:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for 
arteriosclerotic heart disease.  The July 2002 VA examiner 
stated that it was unlikely that the veteran's PTSD had 
caused his arteriosclerotic disease, but also commented that 
it may have aggravated it.  That examiner submitted an 
additional opinion in July 2002 in which he observed that the 
veteran had several risk factors for coronary artery disease, 
yet concluded that PTSD may have contributed to the severity 
of the disease.  He was unable to assign a numerical value to 
the amount of aggravation that the PTSD may have caused.  In 
addition, the April 2004 VA examiner commented that the 
veteran's PTSD seemed to be contributing to his cardiac 
condition and further stated that most of his physical 
conditions would get worse if his PTSD was not controlled.  
As such, there is evidence indicating that the veteran's 
service-connected PTSD may have aggravated his 
arteriosclerotic heart disease.  The United States Court of 
Appeals for Veterans Claims has held that when aggravation of 
a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Therefore, the Board finds that there is reasonable 
doubt as to whether the veteran's current arteriosclerotic 
heart disease is causally or etiologically related to his 
period of service.

The Board notes that amendment to section 3.310 provides that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected" but then seems to state that VA will not 
concede aggravation unless such an increase in the level of 
severity is measurable by comparing a baseline level of 
severity to a current level of severity and it states that 
the "rating activity" will make this determination.  The 
Board notes that, despite the medical opinions of record 
noted above, all of which are favorable to the veteran on the 
question of aggravation, and despite medical evidence of 
record spanning several years which pertains to the veteran's 
heart disorder, the RO did not make the comparison regarding 
a baseline level of severity and current severity.  However, 
given the favorable medical evidence on the question of 
aggravation, the lack of any medical evidence to the contrary 
in this case, and the first sentence of the revised 
subsection (b) of section 3.310 which provides that any 
increase in severity will be service-connected, the Board 
concludes that service connection on a secondary basis based 
on aggravation must be granted in this case.   

In this regard, to the extent that there is any reasonable 
doubt as to the relationship of the veteran's current 
arteriosclerotic heart disease to his service-connected PTSD, 
that doubt will be resolved in the veteran's favor.  Based on 
the evidence of record, the Board finds that the veteran's 
current arteriosclerotic heart disease is related to his 
service-connected PTSD.  Accordingly, the Board concludes 
that service connection for arteriosclerotic hear disease is 
warranted. 


II.  Service Connection for Dizziness and Lack of Stability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for dizziness 
and lack of stability.  His service medical records are 
negative for any complaints, treatment, or diagnosis of 
dizziness and lack of stability, and the veteran did not seek 
treatment for dizziness or lack of stability for many decades 
following his separation from service.  In fact, the veteran 
submitted a statement in June 2005 in which he indicated that 
he did not experience dizziness or lack of stability until 
July 2004.  Therefore, the Board finds that dizziness and 
lack of stability did not manifest during his period of 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
dizziness an lack of stability, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of dizziness and lack of stability is itself 
evidence which tends to show that dizziness and lack of 
stability did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that dizziness 
and lack of stability manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the veteran's military 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of dizziness and lack of 
stability in service or for many decades following the 
veteran's separation from service.  As such, there is no 
event, disease, or injury in service to which a current 
diagnosis can be related.  Moreover, the veteran has not even 
contended that his dizziness and lack of stability are 
directly related to his military service, as he has instead 
claimed that the disorder is due to his service-connected 
PTSD.  Therefore, the Board finds that dizziness and lack of 
stability did not manifest during service and has not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.

As to the veteran's claim that his dizziness and lack of 
stability are related to his service-connected PTSD, the 
Board also finds that the medical evidence of record does not 
support this contention.  Although the veteran has a current 
diagnosis of a PTSD for which he is service-connected, the 
medical evidence has not established a relationship between 
that disorder and his dizziness and lack of stability.  In 
fact, the medical evidence attributes the etiology of the 
dizziness and lack stability to nonservice-connected 
disorders.  In this regard, private medical records dated in 
March 2005 related those symptoms to inner ear dysfunction, 
peripheral neuropathy, and brain white matter lesions, and VA 
medical records dated in July 2005 indicated that the 
dizziness was possibly related to diabetic autonomic 
dysfunction.  VA medical records dated in August 2004 also 
stated that the dizziness was likely related to congestive 
heart failure and poor control of diabetes mellitus.  Simply 
put, the evidence absent from the record is a medical opinion 
to the effect that the veteran's service-connected PTSD 
either caused or aggravated his dizziness and lack of 
stability.  Accordingly, service connection cannot be granted 
on a secondary basis.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for dizziness and lack of stability is not 
warranted.  The veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


III.  Compensation Pursuant to 38 U.S.C.A. § 1151

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  In particular, the veteran has contended that 
he currently has dizziness and lack of stability due to the 
medication he takes for his PTSD, which was prescribed by a 
VAMC.  However, VA medical records dated in August 2004 
document the veteran's treating physician as having opined 
that the dizziness was not due to the side effects of 
psychotropics, as he had not taken such medication since June 
2004.  The December 2005 VA examiner also stated that the 
veteran's dizziness and lack of stability was not caused by 
or a result of the medication prescribed by the VAMC for 
PTSD.  The Board does acknowledge the March 2005 letter from 
a physician indicating that it was very likely that the 
veteran's symptoms of dizziness and unsteadiness were 
exacerbated by exposure to Celexa and Ativan.  However, that 
physician also opined that those symptoms were multifactorial 
and noted that the veteran had not been on either medication 
for a while and yet still remained symptomatic.  
Additionally, as noted above, the veteran's dizziness and 
lack of stability has been attributed to several nonservice-
connected disorders, including inner ear dysfunction, 
peripheral neuropathy, brain white matter lesions, diabetic 
autonomic dysfunction, congestive heart failure, and poor 
control of diabetes mellitus.

Simply put, there is no evidence that the veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care or that was the result of an event 
not reasonably foreseeable.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that compensation for 
additional disability is not warranted.




ORDER

Service connection on a secondary basis for that increment of 
disability resulting from aggravation of 
non-service-connected arteriosclerotic heart disease by 
service-connected PTSD is granted.

Service connection for dizziness and lack of stability is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness and lack of stability as a result of medical 
treatment furnished at a VA Medical Center is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


